Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-31-2005

USA v. Donovan
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2405




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Donovan" (2005). 2005 Decisions. Paper 1401.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1401


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 04-2405


                          UNITED STATES OF AMERICA

                                             v.

                              DONALD L. DONOVAN,
                                              Appellant


                    On Appeal from the United States District Court
                            for the District of Delaware
                          D.C. Criminal No. 03-cr-00030
                            (Honorable Kent A. Jordan)


                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  March 7, 2005
         Before: SCIRICA, Chief Judge, ROTH and BECKER, Circuit Judges

                                (Filed: March 31, 2005)




                             OPINION OF THE COURT


SCIRICA, Chief Judge.

      Following a jury trial in the District of Delaware, appellant Donald Lee Donovan

was found guilty of eight counts of tax evasion. He was sentenced on May 7, 2004.

Donovan does not challenge his conviction.
       Appellant challenges his sentence under United States v. Booker, 543 U.S. - -, 125
S. Ct. 738 (2005). Having determined that the sentencing issues appellant raises are best

determined by the District Court in the first instance, we will vacate the sentence and

remand for resentencing in accordance with Booker.




                                             2